Citation Nr: 0009659	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-24 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative status 
surgical fusion of lumbar spine with spondylosis of L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1946 to 
November 1956, and from March 1958 to March 1962.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for back condition.  In a June 1999 rating 
decision, the RO granted service connection for compression 
fractures of the thoracic spine and L1 and assigned a 
20 percent evaluation.  The appellant seeks service 
connection for the lower part of his back, and thus the claim 
remains on appeal.


FINDING OF FACT

Competent evidence of a nexus between the currently diagnosed 
postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1 and service is not of record.


CONCLUSION OF LAW

The claim for service connection for postoperative status 
surgical fusion of lumbar spine with spondylosis of L5-S1 is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that service connection is warranted for 
his postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1.  He states that he fell while on aboard 
a ship in 1951 and injured his lower back, which was the 
start of his back problems and which eventually caused him to 
undergo surgical fusion of lumbar spine.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.  The nexus requirement may be 
satisfied by evidence showing that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic disease or 
injury either in service or during an applicable presumption 
period and that the veteran still has such disability.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Service medical records reveal that the appellant complained 
of back pain starting in 1951.  The appellant testified at 
two RO hearings that he injured his back at that time while 
aboard a ship and that it occurred while he was engaged in 
combat.  He stated that he slipped and fell twice within a 
three-minute period and that he had had back problems ever 
since.  He admitted that he had a post-service work-related 
injury to his back in 1979.  He stated that he subsequently 
underwent a laminectomy for degenerative disc disease.

On VA examination in March 1997 the appellant reported having 
injured his back during combat in 1951, when he twisted his 
low back falling from a lanyard and after an examination the 
diagnosis was postoperative state lumbar laminectomy and 
fusion with motor radiculopathy of L5-S1.

The Board notes that the appellant stated at his May 1998 RO 
hearing that he had attempted to find the medical records 
relating the surgery he underwent following the 1979 back 
injury but that he was unable to locate them.  

In a July 1998 letter, Dr. Richard J. Mikilitus stated that 
the appellant had been under his care for a chronic back 
condition and the appellant related the original injury to 
service.  The physician reported that the appellant had had 
multiple compression fractures of both the thoracic and 
lumbar spinal segments.  He stated that the appellant had 
advanced degenerative disc disease (DDD) and degenerative 
joint disease (DJD) throughout the thoracic and lumbar spinal 
segments, which had been a source of chronic pain syndrome 
and would only get worse.

After a March 1999 VA examination the diagnoses were status 
post laminectomy L5/S1 with fusion; compression fractures 
thoracolumbar region, particularly at L1; and chronic back 
injury dating back to 1951.  In an addendum to that 
examination report, after commenting on the compression 
fractures of the lower thoracic and upper lumbar vertebrae, 
it was commented that "it is also difficult to correlate any 
service connection or the degree of aggravation of a pre-
existing back injury from a secondary injury."  

In a June 1999 decision, the hearing officer granted service 
connection for compression fractures of the thoracic spine 
and L1.  He stated that based upon his review of the 
appellant's report of the injury and evidence received by the 
United States Armed Services Center for Research of Unit 
Records, he determined that the appellant had sustained the 
back injury in service during combat, and thus he was 
entitled to application of 38 U.S.C.A. § 1154(b) (West 1991).  
He stated that applying 38 C.F.R. § 3.102 to the appellant's 
claim, that the evidence of record established that the 
appellant incurred compression fractures as a result of the 
injury he sustained in 1951.  

The appellant has stated that he is not satisfied with the 
grant of service connection for residuals of compression 
fractures of the thoracic spine and L1 because his lower back 
was injured at that time, warranting service connection for 
the entire lumbar spine.  

The Board has reviewed the evidence of record and finds that 
the appellant's claim for service connection for 
postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1 is not well grounded.  See Epps, 126 
F.3d 1464.  The Board is aware that the RO has conceded that 
the appellant sustained the back injury while engaging in 
combat, and thus the appellant is entitled to the application 
of 38 U.S.C.A. § 1154(b).  The Board concedes that the 
appellant sustained an injury to his back during service.  
Additionally, the appellant has brought forth competent 
evidence of a diagnosis of postoperative status surgical 
fusion of lumbar spine with spondylosis of L5-S1.  However, 
the appellant has not brought forth competent evidence of a 
nexus between the diagnosis of postoperative status surgical 
fusion of lumbar spine with spondylosis of L5-S1 and service, 
and thus the claim is not well grounded.  See Epps, 126 F.3d 
1464.  

Dr. Mikilitus nor the VA examiners who examined the appellant 
and reviewed his claims file entered opinions as to the 
etiology of the appellant's current diagnosis of 
postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1.  Dr. Mikilitus stated that the 
appellant related the original injury to be service 
connected.  Such statement does not establish a nexus to 
service, as it is clearly based upon history provided by the 
appellant.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit requirement).  
Additionally, the VA examiner who offered the March 1999 
opinion stated, in essence, that he could not correlate the 
current back disorder to service in light of the post service 
injury in 1979 (which records were not available).  Without 
competent evidence of a nexus between the diagnosis of 
postoperative status surgical fusion of lumbar spine with 
spondylosis of L5-S1 and service, the claim is not well 
grounded.

The Board notes that although the appellant is entitled to 
the application of 38 U.S.C.A. § 1154(b), that section 
addresses the combat veteran's ability to establish that an 
event occurred during combat.  See Kessel v. West, 13 Vet App 
9 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
That section does not, however, address the questions of 
either current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id.; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Since the 
current diagnosis for which the appellant seeks service 
connection is postoperative status surgical fusion of lumbar 
spine with spondylosis of L5-S1, he is not competent to prove 
that an injury in service caused the surgical fusion of the 
lumbar spine with spondylosis of L5-S1.  See Savage, 10 Vet. 
App. at 494; Epps, 126 F.3d 1464, 1468-69; Slater v. Brown, 9 
Vet. App. 240, 243 (1996) (medical evidence is needed to 
provide causal nexus between veteran's inservice injury and 
arthritis of the cervical spine); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The appellant had not submitted a well-grounded claim for 
service connection, and thus VA has no duty to assist the 
appellant in the development of his claim.  See Epps, 126 
F.3d 1464.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in August 1997 and a supplemental 
statement of the case in November 1999.

In the November 1999 supplemental statement of the case, the 
RO specifically informed the appellant that he had not 
submitted a well-grounded claim for service connection 
because the evidence "fail[ed] to establish any relationship 
between the postoperative status surgical fusion of lumbar 
spine with spondylosis of L5-S1 and any disease or injury 
during military service."  This is the same basis for which 
the Board finds that the appellant's claim is not well 
grounded.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps, 9 Vet. App. 341 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim). The Board finds that its discussion, in addition to 
that addressed in the November 1999 supplemental statement of 
the case, informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection for postoperative status surgical fusion of lumbar 
spine with spondylosis of L5-S1.


ORDER

The claim for service connection for postoperative status 
surgical fusion of lumbar spine with spondylosis of L5-S1 is 
denied as not well grounded.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

